
	
		II
		111th CONGRESS
		1st Session
		S. 1549
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2009
			Mr. Menendez (for
			 himself, Mr. Kennedy, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect United States citizens and residents from
		  unlawful arrest and detention.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protect Citizens and Residents
			 from Unlawful Detention Act.
		2.FindingsCongress finds the following:
			(1)Officials at
			 United States Immigration and Customs Enforcement have mistakenly detained and
			 deported United States citizens and lawful permanent residents.
			(2)Mistaken
			 identities, bureaucratic mix-ups, and discriminatory attitudes further
			 contribute to unconstitutional actions against United States citizens, lawful
			 permanent residents, and other persons lawfully present in the United
			 States.
			(3)The United States
			 should not be a country in which United States citizens and lawful permanent
			 residents are mistakenly or unlawfully detained, deported, or mistreated by
			 government agents.
			(4)No person in the
			 United States should be subject to government actions that deny basic
			 protections or constitutional rights.
			3.DefinitionsIn this Act:
			(1)DetaineeThe
			 term detainee means an individual detained during an
			 immigration-related enforcement activity.
			(2)DetentionThe
			 term detention, in the context of an immigration-related
			 enforcement activity, means government custody or any other deprivation of the
			 freedom of movement of an individual by government agents.
			(3)Detention
			 facilityThe term detention facility means any
			 Federal, State, or local government facility, or any facility providing
			 services under government contract, which is used to hold immigration detainees
			 for more than 72 hours.
			(4)Immigration-related
			 enforcement activityThe term immigration-related
			 enforcement activity means any action by a government agent in
			 which—
				(A)an individual
			 suspected of an immigration violation is detained for such violation; or
				(B)an individual who
			 has been detained by government agents is questioned about a possible
			 immigration violation.
				(5)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(6)Secure
			 alternatives programThe term secure alternatives
			 program means any custodial or noncustodial program under which an
			 individual is screened and provided with appearance assistance services or
			 placed in supervision programs, as needed, to ensure that the individual
			 appears at all immigration interviews, appointments, and removal or deportation
			 hearings.
			4.Protections
			 against unlawful detentions of United States citizens
			(a)Notifications
				(1)In
			 generalPrior to questioning an individual who has been detained
			 on the basis of a suspected immigration violation or has been detained during
			 an immigration-related enforcement activity, a Department of Homeland Security
			 or other officer must first advise the detainee, in the language spoken by the
			 detainee that—
					(A)the detainee has
			 the right to be represented by counsel at no expense to the Federal
			 Government;
					(B)the detainee may
			 remain silent; and
					(C)any statement
			 made by the detainee may be used against the detainee in a subsequent removal
			 or criminal proceeding.
					(2)Effect of
			 violationAny evidence obtained by an officer from a detainee in
			 violation of paragraph (1) may not be—
					(A)admissible in a
			 removal proceeding against the detainee; or
					(B)used to confirm
			 that the detainee is a noncitizen for purposes of issuing an immigration
			 detainer.
					(b)Access to
			 counsel
				(1)In
			 generalAn individual who is subject to or detained during an
			 immigration-related enforcement activity may be represented by legal counsel at
			 any time.
				(2)List of free
			 legal servicesThe examining officer shall, in the language
			 spoken by the individual being detained—
					(A)provide the
			 individual, at the time of detention of an individual for an
			 immigration-related violation, with a list of available free or low-cost legal
			 services provided by organizations and attorneys that are located in the region
			 in which the arrest occurred; and
					(B)certify on the
			 Notice to Appear issued to such individual that such a list was provided to the
			 individual.
					(3)AmendmentSection
			 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended—
					(A)by redesignating
			 subsection (e) as subsection (l);
					(B)by redesignating
			 subsections (b), (c), (d), and (e) as subsections (f), (g), and (h), and (i)
			 respectively; and
					(C)by inserting
			 before subsection (l), as redesignated, the following:
						
							(k)Right of access
				to counselAn individual may be represented by counsel of the
				individual’s choosing while being subject to any immigration-related
				enforcement activity, including—
								(1)interviews;
								(2)processing
				appointments;
								(3)booking or intake
				questions;
								(4)hearings;
				and
								(5)any procedure
				that may result in a conclusion that the detainee will be detained or removed
				from the United
				States.
								.
					(c)Notice
				(1)AmendmentSection
			 236 of such Act, as amended by subsection (b)(3), if further amended by
			 inserting before subsection (k), the following:
					
						(j)Notice and
				charges
							(1)In
				generalNot later than 48 hours after the commencement of a
				detention of an individual under this section, the Secretary of Homeland
				Security shall—
								(A)file a Notice to
				Appear or other relevant charging document with the immigration court closest
				to the location at which the individual was apprehended; and
								(B)serve such notice
				or charging document on the individual.
								(2)Custody
				determinationAny individual who is detained under this section
				for more than 48 hours shall be brought before an immigration judge for a
				custody determination not later than 72 hours after the commencement of such
				detention unless the individual waives the right in accordance with paragraph
				(3).
							(3)WaiverThe
				requirements of this subsection may be waived for not more than 7 days if the
				detainee—
								(A)enters into a
				written agreement with the Department of Homeland Security to waive such
				requirements; and
								(B)is prima facie
				eligible for immigration benefits or demonstrates prima facie eligibility for a
				defense against
				removal.
								.
				(2)Applicability
			 of other lawNothing in section 236(f) of the Immigration and
			 Nationality Act, as added by paragraph (1), may be construed to repeal section
			 236A of such Act (8 U.S.C. 1226a).
				(d)Issuance of
			 detainers
				(1)LimitationAn
			 official of the Department of Homeland Security may not issue a detainer in any
			 context unless the official attests under oath that—
					(A)the official has
			 confirmed through lawfully obtained evidence that the individual who is the
			 subject of the detainer is not a United States citizen; and
					(B)the information
			 obtained regarding the alienage of such individual on the detainer is
			 correct.
					(2)NoticeAn
			 official of the Department of Homeland Security shall serve each detainer
			 issued on the individual who is the subject of the detainer.
				(3)Rulemaking
					(A)AlienageThe
			 Secretary shall issue regulations that require officials of the Department of
			 Homeland Security to confirm, before issuing a detainer, the alienage of the
			 individual to be made subject to such detainer.
					(B)Confirmation of
			 alienageThe regulation required under subparagraph (A) shall
			 require officials of the Department of Homeland Security to confirm the
			 alienage of an individual through lawfully obtained information,
			 including—
						(i)the
			 name of the individual;
						(ii)the date of
			 birth of the individual; or
						(iii)the
			 fingerprints of the individual.
						(e)Access to
			 telephones
				(1)In
			 generalNot later than 6 hours after the commencement of a
			 detention of an individual during an immigration-related enforcement activity,
			 an official of the Department of Homeland Security shall provide the individual
			 with access to a telephone to make free telephone calls to—
					(A)the consulate of
			 the individual;
					(B)designated free
			 legal-service providers or legal representatives who are providing free
			 representation for the individual;
					(C)an office of the
			 United States Immigration and Customs Enforcement;
					(D)an immigration
			 court or the Board of Immigration Appeals;
					(E)the Office of the
			 Inspector General of the Department of Homeland Security;
					(F)the Office for
			 Civil Rights and Civil Liberties of the Department of Homeland Security;
			 and
					(G)any Federal or
			 State court in which the detainee is or may become involved in a legal
			 proceeding.
					(2)Confidential
			 telephone calls
					(A)Free
			 confidential telephone callsA detainee shall be permitted to
			 make confidential telephone calls at no charge to the detainee if the detainee
			 is—
						(i)subject to
			 expedited removal; or
						(ii)experiencing a
			 personal or family emergency, including the need to arrange care for
			 dependents.
						(B)Additional
			 confidential telephone callsA detainee shall be permitted to
			 make additional confidential telephone calls at no cost to the Federal
			 Government.
					(f)Protection of
			 community-Based organizations, faith-Based organizations and other
			 institutions
				(1)In
			 generalThe Secretary shall issue regulations requiring officials
			 of the Department of Homeland Security to—
					(A)prohibit the
			 apprehension of persons on the premises or in the immediate vicinity of—
						(i)a
			 childcare provider;
						(ii)a
			 school;
						(iii)a
			 legal-service provider;
						(iv)a
			 Federal court or State court proceeding;
						(v)an
			 administrative proceeding;
						(vi)a
			 funeral home;
						(vii)a
			 cemetery;
						(viii)a college,
			 university, or community college;
						(ix)a
			 victim services agency;
						(x)a
			 social service agency;
						(xi)a
			 hospital or emergency care center;
						(xii)a
			 health care clinic; and
						(xiii)a place of
			 worship; and
						(B)tightly control
			 investigative operations at the locations described in subparagraph (A).
					(2)Notice to
			 appearThe Secretary shall amend the Notice to Appear form to
			 include a statement that no immigration enforcement activity was undertaken in
			 any of the locations described in paragraph (1)(A).
				(g)Transfer of
			 detainees
				(1)ProceduresIn
			 adopting procedures relating to the transfer of individuals detained under
			 section 236 of the Immigration and Nationality Act (8 U.S.C. 1226), the
			 Secretary shall promulgate regulations requiring officials of the Department of
			 Homeland Security to give substantial weight to—
					(A)the access of the
			 detainee to legal representation;
					(B)the residence of
			 the detainee prior to apprehension;
					(C)the location of
			 family members of the detainee;
					(D)the stage of any
			 legal proceeding involving the detainee, including Federal, State, or
			 administrative proceedings;
					(E)the proximity of
			 the transferee facility to the venue of any legal proceeding described in
			 subparagraph (D);
					(F)the health and
			 medical fitness of the detainee; and
					(G)whether the
			 detainee has a pending application for relief with United States Citizenship
			 and Immigration Services or the Executive Office for Immigration Review.
					(2)NoticeUnless
			 exigent circumstances dictate an immediate transfer, the Secretary—
					(A)shall provide at
			 least 72-hour notice to the detainee in the language spoken by the detainee and
			 to the representative of record before transferring a detainee to another
			 detention facility; and
					(B)may not transfer
			 the detainee until the detainee has received any custody hearing for which the
			 detainee is eligible.
					(3)Additional
			 requirements
					(A)In
			 generalAbsent exigent circumstances, such as a natural disaster
			 or comparable emergency, the Secretary may not transfer a detainee who has an
			 existing attorney-client relationship to another facility if the transfer of
			 the detainee would—
						(i)impair the
			 existing attorney-client relationship;
						(ii)prejudice the
			 rights of the detainee in any legal proceeding; or
						(iii)affect the
			 ability of the detainee to present evidence or witnesses.
						(B)Legal rights of
			 detaineesIn any custody, bond, or removal decision involving a
			 detainee detained under section 236 of the Immigration and Nationality Act (8
			 U.S.C. 1226)—
						(i)legal precedent
			 in the location of apprehension shall control any custody, bond, or removal
			 decision; and
						(ii)in
			 cases of ambiguity, an immigration judge shall use the rule of lenity in
			 choosing from among the laws of the relevant circuits.
						(C)RecordIf
			 a detainee is transferred, the Secretary shall prepare a record of—
						(i)the
			 reasons necessitating the transfer; and
						(ii)actions taken to
			 ameliorate any adverse effect on the legal rights of the detainee.
						(D)InvestigationIf
			 a detainee makes an allegation of retaliation, such allegation shall be
			 investigated by an independent entity.
					(h)TrainingThe
			 Secretary, in consultation with the Civil Rights and Civil Liberties Officer,
			 shall provide all officers of the Department of Homeland Security, other
			 Federal agencies, and all State and local officers involved in
			 immigration-enforcement activities with periodic training regarding—
				(1)immigration
			 law;
				(2)civil rights
			 law;
				(3)medical and
			 mental health needs and treatment;
				(4)due process
			 protections; and
				(5)humanitarian
			 guidelines under current law, including—
					(A)the right of
			 access to immigration legal counsel; and
					(B)the appropriate
			 treatment of vulnerable populations during immigration-related enforcement
			 activities.
					5.Basic
			 protections for vulnerable populations
			(a)Vulnerable
			 populations
				(1)In
			 generalNot later than 72 hours after the commencement of an
			 immigration-related enforcement activity, the Department of Homeland Security
			 shall screen each detainee to determine whether the detainee is a member of a
			 vulnerable population.
				(2)Vulnerable
			 populationsA member of a vulnerable population includes any of
			 the following:
					(A)Individuals with
			 a nonfrivolous claim to United States citizenship.
					(B)Individuals who
			 have a disability or have been determined by a medically trained professional
			 to have medical or mental health needs.
					(C)Pregnant or
			 nursing women.
					(D)Individuals who
			 are detained with 1 or more of their children, and their detained
			 children.
					(E)Individuals who
			 provide financial, physical, and other direct support to their minor children,
			 parents, or other dependents.
					(F)Individuals who
			 are at least 65 years of age.
					(G)Children (as
			 defined in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C.
			 1101(b)(1))).
					(H)Victims of abuse,
			 violence, crime, or human trafficking.
					(I)Individuals who
			 have been referred for a credible fear interview, a reasonable fear interview,
			 or an asylum hearing.
					(J)Stateless
			 individuals.
					(K)Individuals who
			 have applied or intend to apply for asylum, withholding of removal, or
			 protection under the Convention Against Torture and Other Cruel, Inhuman or
			 Degrading Treatment or Punishment, done at New York, December 10, 1984, and
			 entered into force June 26, 1987.
					(L)Individuals who
			 make a prima facie case for eligibility for relief under any provision of the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.), including returning
			 lawful permanent residents.
					(M)Any group
			 designated by the Secretary as a vulnerable population.
					(b)Options
			 regarding detention decisions for vulnerable populationsSection
			 236 of the Immigration and Nationality Act, as amended by this Act, is further
			 amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by striking (c) and inserting
			 (g); and
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking or at the end;
						(ii)in
			 subparagraph (B), by striking but and inserting
			 or; and
						(iii)by adding at
			 the end the following:
							
								(C)the individual’s
				own
				recognizance;
								;
						(C)by redesignating
			 paragraph (3) as paragraph (4); and
					(D)by inserting
			 after paragraph (2) the following:
						
							(3)may enroll the
				alien in a secure alternatives program;
				but
							;
				and
					(2)by inserting
			 after subsection (a) the following:
					
						(b)Detention
				decisions
							(1)Criteria to be
				consideredIf an alien is not subject to mandatory detention
				under subsection (g) or section 236A, the criteria that the Secretary or the
				Attorney General shall use to demonstrate that detention of the alien is
				necessary are the following:
								(A)Whether the alien
				poses a risk to public safety, including a risk to national security.
								(B)Whether—
									(i)the alien poses a
				risk of flight; and
									(ii)there are no
				conditions of release that will reasonably ensure that the alien will appear
				for immigration proceedings, including bond or other conditions of release that
				reduce the risk of flight.
									(2)Exception for
				mandatory detaineesThe requirements described in paragraph (1)
				shall not apply if the Secretary of Homeland Security demonstrates by
				substantial evidence that the alien is subject to detention under subsection
				(g).
							(c)Custody
				decisions for vulnerable populations
							(1)In
				generalNot later than 72 hours after an individual is detained
				under this section (unless the 72-hour requirement is waived in writing by the
				individual), an individual who is a member of a vulnerable population (as
				defined by section 5(a)(3) of the Protect
				Citizens and Residents from Unlawful Detention Act) shall be
				released from the custody of the Department of Homeland Security and shall not
				be subject to electronic monitoring unless the Department demonstrates by a
				preponderance of the evidence that the individual—
								(A)is subject to
				mandatory custody or mandatory detention under subsection (g) or section
				236A;
								(B)poses a risk to
				the national security of the United States; or
								(C)is a flight risk
				and the risk cannot be mitigated through supervision in a non-custodial secure
				alternatives program.
								(2)ReleaseAn
				individual shall be released from custody under this subsection—
								(A)on the
				individual’s own recognizance;
								(B)by posting a
				minimum bond under subsection (a)(2)(a); or
								(C)on parole in
				accordance with section 212(d)(5)(A).
								(d)Decisions To
				detain aliens
							(1)In
				generalAll detention decisions under this section shall—
								(A)be made in
				writing by an official of the Department of Homeland Security;
								(B)specify the
				reasons for the decision, if the decision is made to continue the detention
				without bond or parole; and
								(C)be served upon
				the detainee, in the language spoken by the alien, not later than 72 hours
				after—
									(i)the commencement
				of the detention; or
									(ii)a positive
				determination of credible fear of persecution or reasonable fear of persecution
				or torture, if the detainee is subject to section 235 or 241(a)(5).
									(2)Redetermination
								(A)RequestAny
				alien detained by the Department of Homeland Security, at any time after being
				served with the decision described in paragraph (1)(A), may request a
				redetermination of such decision by an immigration judge.
								(B)Other
				decisionsAll custody decisions by the Secretary of Homeland
				Security shall be subject to redetermination by an immigration judge.
								(C)Savings
				provisionNothing in this paragraph may be construed to prevent a
				detainee from requesting a bond redetermination.
								(e)Secure
				alternatives programs
							(1)In
				generalThe Secretary of Homeland Security shall establish secure
				alternatives programs to ensure public safety and appearances at immigration
				proceedings.
							(2)Contract
				authorityThe Secretary shall contract with nongovernmental
				organizations to conduct screening of detainees, provide appearance assistance
				services, and operate community-based supervision programs.
							(3)Individualized
				determinationsWhen deciding whether to use secure alternatives,
				the Secretary shall make an individualized determination and review each case
				on a monthly basis.
							(4)CustodyIf
				an individual is not eligible for release from custody, the Secretary shall
				consider the alien for placement in secure alternatives that maintain custody
				over the alien, including the use of electronic ankle devices. The Secretary
				may use secure alternatives programs to maintain custody over any alien
				detained under this Act except for aliens detained under section
				236A.
							.
				6.Reports on
			 protections from unlawful detention
			(a)Report
			 requirementNot later than 1 year after the date of the enactment
			 of this Act, and annually thereafter, the Secretary shall prepare and submit a
			 report to Congress that describes the impact of worksite and fugitive
			 operations on United States citizens, lawful permanent residents, and
			 individuals otherwise lawfully present in the United States.
			(b)ContentThe
			 report submitted under subsection (a) shall include an assessment of—
				(1)the number of
			 individuals detained during worksite or nonworksite operations who are
			 children, United States citizens, or adult lawful permanent residents;
				(2)immigration-related
			 arrests at homes, schools, places of worship, medical care facilities, victim
			 services agencies, social services agencies, and community centers;
				(3)arrests,
			 detentions, and removals of individuals who are—
					(A)sole
			 caregivers;
					(B)primary earners
			 of income in a family;
					(C)pregnant or
			 nursing mothers; or
					(D)members of other
			 vulnerable groups subject to immigration-related enforcement activity;
					(4)transfers of
			 immigrants during the course of a raid or immigration-enforcement activity,
			 including—
					(A)whether the
			 immigrants had access to legal counsel before being transferred; and
					(B)whether the
			 immigrants received notice of an impending transfer;
					(5)(A)United States
			 Immigration and Customs Enforcement protocol for humanitarian screening during
			 a worksite enforcement action;
					(B)the compliance with such protocol;
			 and
					(C)the nature of any related protocol in
			 smaller worksite or nonworksite actions;
					(6)collateral
			 arrests under the National Fugitive Operations Program and worksite enforcement
			 initiatives;
				(7)whether
			 individuals detained in an immigration-related enforcement activity are
			 notified of their right to counsel;
				(8)whether United
			 States Immigration and Customs Enforcement agents—
					(A)use excessive
			 force in executing warrants, arrests, detentions, or other
			 immigration-enforcement activities;
					(B)enter private
			 homes or residences without a search warrant or consent; or
					(C)display and use
			 weapons during immigration-enforcement activities or interrogations;
					(9)the extent to
			 which United States Immigration and Customs Enforcement cooperates and
			 coordinates with State and local law enforcement during immigration enforcement
			 activities;
				(10)whether United
			 States Immigration and Customs Enforcement agents identify themselves when
			 entering a location for enforcement purposes;
				(11)the conditions
			 under which individuals are confined;
				(12)whether
			 detainees are provided access to a telephone;
				(13)whether
			 detainees are notified of their rights in a language they can
			 understand;
				(14)whether
			 individuals detained during a raid or an immigration enforcement activity are
			 forced or coerced to sign any documents or waive any rights without consulting
			 with an attorney;
				(15)the procedures
			 used by the Department of Homeland Security—
					(A)to notify agents
			 about humanitarian standards regarding enforcement actions; and
					(B)hold agents
			 accountable when they violate such standards;
					(16)the per detainee
			 cost of each raid involving more than 50 detainees;
				(17)the number of
			 United States Immigration and Customs Enforcement agents disciplined for
			 violations in detention proceedings; and
				(18)recommendations
			 for improving worksite operations and fugitive operations.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			7.Immigration and
			 customs enforcement ombudsman
			(a)EstablishmentSubtitle
			 D of title III of the Homeland Security Act of 2002 (6 U.S.C. 251 et seq.) is
			 amended by adding at the end the following:
				
					447.Immigration
				and customs enforcement ombudsman
						(a)In
				generalThere established in the Department of Homeland Security
				a position of Immigration and Customs Enforcement Ombudsman (referred to in
				this section as the Ombudsman).
						(b)RequirementsThe
				Ombudsman shall—
							(1)report directly
				to the Assistant Secretary for Immigration and Customs Enforcement (referred to
				in this section as the Assistant Secretary); and
							(2)have a background
				in immigration law.
							(c)FunctionsThe
				Ombudsman shall—
							(1)undertake regular
				and unannounced inspections of detention facilities and local offices of United
				States Immigration and Customs Enforcement to determine whether the facilities
				and offices comply with relevant policies, procedures, standards, laws, and
				regulations;
							(2)report all
				findings of compliance or noncompliance of the facilities and local offices
				described in paragraph (1) to the Secretary and the Assistant Secretary;
							(3)develop
				procedures for detainees or their representatives to submit confidential
				written complaints directly to the Ombudsman;
							(4)investigate and
				resolve all complaints, including confidential and anonymous complaints,
				related to decisions, recommendations, acts, or omissions made by the Assistant
				Secretary or the Commissioner of United States Customs and Border Protection in
				the course of custody and detention operations;
							(5)initiate
				investigations into allegations of systemic problems at detention
				facilities;
							(6)conduct any
				review or audit relating to detention, as directed by the Secretary or
				Assistant Secretary;
							(7)refer matters, as
				appropriate, to the Office of Inspector General of the Department of Justice,
				the Office of Civil Rights and Civil Liberties of the Department, or any other
				relevant office or agency;
							(8)propose changes
				in the policies or practices of United States Immigration and Customs
				Enforcement to improve the treatment of United States citizens and residents,
				immigrants, detainees, and others subject to immigration-related enforcement
				operations;
							(9)establish a
				public advisory group consisting of nongovernmental organization
				representatives and Federal, State, and local government officials with
				expertise in detention and vulnerable populations to provide the Ombudsman with
				input on—
								(A)the priorities of
				the Ombudsman; and
								(B)current practices
				of United States Immigration and Customs Enforcement; and
								(10)recommend to the
				Assistant Secretary personnel action based on any finding of
				noncompliance.
							(d)Annual
				report
							(1)ObjectivesNot
				later than June 30 of each year, the Ombudsman shall prepare and submit a
				report to the Committee on the Judiciary of the Senate and the Committee on the
				Judiciary of the House of Representatives on the objectives of the Office of
				the Ombudsman for the next fiscal year.
							(2)ContentsEach
				report submitted under paragraph (1) shall include—
								(A)full and
				substantive analysis of the objectives of the Office of the Ombudsman;
								(B)statistical
				information regarding such objectives;
								(C)a description of
				each detention facility found to be in noncompliance with the detention
				standards of the Department of Homeland Security or other applicable
				regulations;
								(D)a description of
				the actions taken by the Department of Homeland Security to remedy any findings
				of noncompliance or other identified problems;
								(E)information
				regarding whether the actions described in subparagraph (D) resulted in
				compliance with detention standards;
								(F)a summary of the
				most pervasive and serious problems encountered by individuals subject to the
				enforcement operations of the Department of Homeland Security, including a
				description of the nature of such problems; and
								(G)such other
				information as the Ombudsman may consider
				advisable.
								.
			(b)AmendmentThe
			 table of contents in section 1(b) of the Homeland Security Act of 2002 (6
			 U.S.C. 101 et seq.) is amended by inserting after the item relating to section
			 446 the following:
				
					
						Sec. 447. Immigration and Customs Enforcement
				Ombudsman.
					
					.
			8.RulemakingNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall promulgate regulations to implement
			 this Act and the amendments made by this Act.
		
